                     IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                              ASHEVILLE DIVISION
                      CIVIL ACTION NO. 1:20-CV-220-MR-DCK

 RITA W. BARKLEY and RANDY W.                           )
 BARKLEY,                                               )
                                                        )
                Plaintiffs,                             )
                                                        )
    v.                                                  )    ORDER
                                                        )
 4520 CORP., INC., et al.,                              )
                                                        )
                Defendants.                             )
                                                        )

         THIS MATTER IS BEFORE THE COURT on the “Motion For Admission Pro Hac

Vice and Affidavit” (Document No. 116) filed by Christopher R. Hampton, concerning Cheryl D.

Shoun on September 21, 2020. Cheryl D. Shoun seeks to appear as counsel pro hac vice for

Defendant Ablest, Inc. Upon review and consideration of the motion, which was accompanied by

submission of the necessary fee and information, the Court will grant the motion.

         IT IS, THEREFORE, ORDERED that in accordance with Local Rule 83.1, the “Motion

For Admission Pro Hac Vice and Affidavit” (Document No. 116) is GRANTED. Cheryl D.

Shoun is hereby admitted pro hac vice to represent Defendant Ablest, Inc.




                                Signed: September 21, 2020




          Case 1:20-cv-00220-MR Document 118 Filed 09/21/20 Page 1 of 1
